Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
2. 	This office action is in response to Applicant's amendment received on December 23, 2021. In the amendment, claims 1-8 and 10-18 have been amended. Claims 1-19 are pending and allowed herein.
	The 35 U.S.C. 101 rejection of claims 1-19 in the previous office action is withdrawn in response to Applicant's filed amendment. 	
				
				Allowable Subject Matter
3. 	Claims 1-19 are allowable over the prior art of record. 

				Reasons for Allowance
4.  	The following is an examiner’s statement of reasons for allowance: 
	Claims 1-19 are allowable over the art of record.
	The prior art taken alone or in combination failed to teach or suggest :
retrieving a first value for selected performance metric, wherein the first value represents a value for the selected performance metric during normal activity of the webpage; retrieving a second value for selected performance metric, wherein the 
	As per dependent claims 2-9, and 12-19, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable independent claims 1 and 11. Therefore, they are allowable for the same reason set forth above. 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5. 	The prior art found below taken alone or in combination are deemed relevant to the instant claimed invention but failed to teach or disclose the above noted limitations.
 	Breen et al. (US Patent No. 8,065,410) disclose a performance metrics tracking system to enable the collection of detailed performance data concerning all aspects of a web based page.  


					Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Romain Jeanty/
Primary Examiner, Art Unit 3623